IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA,
Plaintiff,
v.

ANNETTE B. DEMAURO,

Defendant.

Case No. 1:17-cv-640-JL
Hon. Joseph N. LaPlante

 

DEFENDANT’S POST-TRIAL BRIEF,
PROPOSED FINDINGS OF FACT, AND
CONCLUSIONS OF LAW

ROSSARIO MF. RIZZO
GERARD J, LEVINS
Counsel for the Defendant

/s/ Rosario M.F. Rizzo

ROSARIO MLF. RIZZO

Rizzo Law Firm

801 Main Street

Concord, MA 01742-3313

T: 978-371-2500

F: 978-371-1352

E: rosario.rizzo@rizzolawfirm.com

/s/ Gerard J. Levins

GERARD J. LEVINS

Levins Tax Law

1671 Worcester Road, Suite 304
Framingham, MA 07017

T: 888-333-950]

F: 888-233-0291

E: gerard@levinstaxlaw.com
Contents

Table of Comtents...... 0... cece cece cee ce eee ee scene senses eee se sees setusensenseategesneessrsevasvasesaeeargas ii
Table of Authorities. 2.00... c cece ccc cence e ee eee eee nee rene ened Gee nse es EES bE bbe ce ety dense Epa S ee nE EE EE OR il
Post-Trial Brief, Proposed Findings of Fact and Conclusions of Law...........cccsccsscessscesesseessessareasees j
I. POST-TRIAL BRIEF. 0. occ ccscccsescecserssseeeeeseenceeesaesaesnssceecsaessessavenesscasssaseenssesaessereerseseenesessssseseensssas 1
II, PROPOSED FINDINGS OF FACT oo ccec cece eee te ees eeeceeeee en eaegegseeeeeeene ree eneeenas 7
A. Ms. DeMauro’s Background, Marriages, and Divorces...........cccccescccsesssssceeeerossesesssssuseueaveaes 7
B. Ms. DeMauro’s Divorce Proceeds and Investment in UBS to Protect Her Money......... 1]
C. Ms. DeMauro Transfers Funds to Zurcher Kantonalbank..........cc:cccseeeeeeeeeeeeuraneusrens 14
D. Ms. DeMauro Transfers Funds From Kantonalbank to Oberbank......2...........ccceceaeeees 17
E. Ms. DeMauro Makes Periodic Transfers Back to U.S., and After Joseph DeMauro Died
Transfers All Remaining Funds Back to U.S......... 0... cece cece cece eee eee c cence eeeeeeeeeeeeeee 19
F, Tax Return, FBARS, and IRS Investigations...........ccccecseeseecseeeeeseeeeeceeeeerereeeanssens 23
IRS Makes Willful FBAR Penalty Assessments...............0ccccecesceceeeseeseessetssessese dd
H. IRS Assess Penalty For Fraudulent Failure to File... 2.20.0... 0.0... ccaceccececc ener ececennenses 33
TH. CONCLUSIONS OF LAW ON FBAR PENALTIES. .........cccccccesceseeeceeesteeeceeeeeeseeaeaeneeenes 34
A. Ms. DeMauro Did Not Willfully Violate Her FRAR Obligations in 2007,2008, and 2009..34
1. Standard of Review... 0... eee cece cee eee EERE EEE een e eee 34
2. Burden of Proof... ..ccecceeccc ccc cece cece eee eee e ee based beeen eae ene eee cneeneyeaseaseneeeeeeee yess 34
3. Willfulmess.. o.oo eee cee ee ceceseeeeeeeeeee tense reese teeesseepeetatetseneeensneeetnegeseesrnes 34
a. The Bank Secrecy Act... 0... ccc ce cece eee ne eee e ene cede ene eee e deena sue EE ep een EA ea eae 34
b. Elements of a Claim for Willful Failure to File an FBAR Form.......................255- 35
c. Willfulness Requires an Intentional Violation of a Known Legal Duty................008 36
(1) Statutory Construction... cece cece eee e ec eee eee eeeceeeeeeeeene set eaeaeneearnteneaeaes 36
(2) Knowledge Requirement is Consistent with Other Bank Secrecy Act Violations...37
(3) Voluntary, Intentional Conduct is Required to Establish Willfulness to Maintain a
Two-Tiered Liability Regime... 2... cece cece eee ene EEE ted 38
(4) Willfulness in Other Civil Tax Matters is Limited to Voiuntary, Intentional
ViOlAtIONS ... 0. cece e eee eee ene neces eee e nena ented epee tte etegeegeg ny eeneenees 40
d. Ms. DeMauro Was Not Willful Even Under the Lower Recklessness Standard.. ......44
(1) Ms. DeMauro Was Not Reckless Because She Had No Reason to Believe She Was
Required to File FBARS...... 20.0.0... ccc cece cence eee ey eee eee eee eens en ee eee eeaneeneeeees 44
IV, CONCLUSIONS OF LAW ON FBAR PENALTIES 200.0... cccce eee ceee cee erence ne tee eneeneneneraass 46
i
Defendant Annette DeMauro (Ms, DeMauro) respectfully submits her post-trial brief,

proposed findings of fact, and conclusions of law pursuant to this Court’s order.

I. POST-TRIAL BRIEF

This case involves an attempt by the United States of America (the “USA” or the
“government”) to collect outstanding civil penalties assessed against Annette DeMauro (“Ms.
DeMauro”) for her alleged willful failure to timely file a Report of Foreign Bank and Financial
Accounts (“FBAR”), Form TD F 90-22.1, as required by 31 U.S.C. § 3514 for the tax years
2007, 2008, and 2009. See generally, ECF No. [1] (“Complaint”). In the Complaint, The USA
asserts three counts seeking to reduce to judgment the previously assessed FBAR penalties for
each applicable year (2007, 2008, 2009), pursuant to 31 U.S.C. § 5321 (a)(5), in the amount of
$824,087.00, plus interest and statutory accruals (as of January 30, 2020 is $1,053,766.96)
against Ms. DeMauro for 2007 through 2009. This case also involves a counterclaim by
DeMauro against the USA to recover the assessment and payment of fraudulent failure to file
penalties pursuant to 26 U.S.C. § 6551 (f) for the tax years 2005, 2006, 2007, and 2008, in the

amount of $51,675.00, as well as interest. See generally, ECF No. [5] (“Counterclaim”).

Ms. DeMauro was born in 1937. Her highest level of education was high school. She
never worked where she was ever required to file a tax return. In 2002, at age 64, she filed his
first tax return. In 1957, at the age of 19, she married Colonel Pinard (“Pinard”), who was a pilot
for the United States Air Force. They had 2 children together, born in 1959 and 1960. From 1960
until 1975, she spent most of her time living on military bases in Germany, Tokyo, Thailand, and
Okinawa, where she was a volunteer for the Red Cross. Ms. DeMauro never filed a joint tax

return with Pinard. In 1975, she divorced Pinard.
In 1976 Ms. DeMauro married Joseph DeMauro. From 1976 until 1985, she spent most
of her time in Saudi Arabia. While living in Saudi Arabia, she never had a paying job due to the
fact women were prohibited from working. During the time period of 1976 until 1979, one of
Ms. DeMauro’s sons, attended school in Switzerland. It was during this time where Ms.
DeMauro became aware of UBS, which was the financial institution in Switzerland used to make
tuition payments on behalf of her son while attending school. During Ms. DeMauro’s marriage to
Joseph DeMauro, they purchased real estate in Florida, Tennessee, and New Hampshire.

DeMauro never filed a joint tax return with Joseph DeMauro.

In 1994, she filed for divorce from Joseph. The contested divorce lasted 6+ years and
DeMauro was awarded a judgment including but not limited to a $35 million cash award, which
she never received, and the three real estate properties in Florida, Tennessee, and New
Hampshire. The divorce decree stated in part, that any income taxes may be owing to the United
States of America, the defendant [Joseph DeMauro] is hereby ordered to indemnify and hold
harmless the plaintiff [Ms. DeMauro]. It was Ms. DeMauro’s good faith mis-understanding that

she would never have to pay taxes on any property (and income) received as a result of the

divorce.

Despite a court restraining order, for more than 20 years until Joseph DeMauro died in
2013, Ms. DeMauro lived in constant fear that Joseph DeMauro was going to leave her
penniless, and/or have her killed or beaten. DeMauro’s divorce attorney, James S. Boumil
(“Boumil”), testified (based on testimony from the divorce trial) that Joseph DeMauro beat Ms.
DeMauro. Ms. DeMauro was in constant fear Joseph DeMauro was going to have her killed or
beaten. DeMauro’s CPA Ronald Quellet (“Quellet”) testified that Ms. DeMauro informed him

she was in fear of her life and her assets being taken by Joseph DeMauro. Ms. DeMauro testified

2
that Joseph DeMauro attempted to run her over, run her off the road, break into her house, put

and in her gasoline tank, slashed her ties, and attempted to burn her house down.

The divorce was finalized in 2000 and Ms. DeMauro sold the Florida real estate in order
to pay outstanding debts incurred during the divorce proceedings. Ms. DeMauro had to borrow
from friends and sell assets in order to survive during the 6+ years of divorce proceedings, Ms.
DeMauro for the first time in her life, at age 64, was learning to survive on her own. In
anticipation of receiving significant proceeds from the Florida sale, and to protect her money
from Joseph DeMauro, she decided to open up a bank account with UBS AG, a Swiss bank. Ms.
DeMauro did not travel to Switzerland to open up the bank account. She met with UBS
representatives in New York and Boston, specifically Hannes Rosch (“Rosch”), who became her
UBS AG investment adviser. In 2001, DeMauro sold the Florida real estate for approximately
$7.0 million, and after paying property taxes and legal fees of approximately $2.1 million and
estimated income taxes to the IRS in the amount of $1 million; she received a net amount of $3.9
million, which was transferred to Boumil’s Clients Trust Account. With her legitimate fear that
Joseph DeMauro would do anything to get her money, Ms. DeMauro transferred $3.5 million to

UBS AG in Switzerland to protect it from Joseph DeMauro.

In early 2002, Quellet, who assisted Boumil during the divorce proceedings, prepared
DeMauro’s 2001 tax return and based on Quellet’s instructions, DeMauro filed her first tax
return. She was 64 years old. The 2001 tax return reported a gain of $3.9 million from the sale of
the Florida property. During the preparation of the 2001 tax return, DeMauro informed Quellet
that she transferred a large sum of money to a Swiss bank account. Quellet, who was a CPA
since 1979, testified DeMauro informed him she invested a substantial amount is a foreign bank

account. He further testified he was not aware until 2014 of the filing requirements for reporting

3
a foreign bank account on a tax return, specifically on Schedule B, and he did not know of the
reporting requirements for filing a foreign bank account on a Report of Foreign Bank and

Financial Accounts (FBAR”) until 2014.

Until the 2001 tax return, Ms. DeMauro was never required to file a tax return by herself.
she never filed a joint tax return with either Pinard or Joseph DeMauro. She did not know the
complexity of the tax laws. She did not possess the state of mind that one could deliberately,
intentionally and knowingly conceal income earned from assets relating to her divorce,
specifically the Florida proceeds invested in foreign bank accounts, and therefore she could not
deliberately and intentionally fail to file tax returns. At the trial, De Mauro demonstrated (and the
Court took notice) how clueless she was with respect to tax returns, and clueless when it came to
the filing requirements of an FBAR. It is undisputed that DeMauro filed the 2001 tax return and
reported the gain from the sale of the Florida real estate, paid $1 million in estimated taxes, and

did not file another tax return or ever file an FBAR until after the IRS started a civil investigation

in 2011.

As result of the IRS civil investigation, her case was referred to the IRS Criminal Division
and the U.S. Attorney’s office for criminal prosecution. Despite receiving a substantial amount
of unreported interest income from foreign bank accounts and not filing any tax returns, and not
disclosing her foreign bank account on FBARs, no criminal charges were filed against Ms.
DeMauro. When the IRS commenced their civil investigation, she engaged the Law Firm of
Bove & Langa (Bove) to represent her before the IRS and she paid a retainer of $270,000.00.
When the IRS matter went from a civil to a criminal investigation, Bove withdrew his
representation of Ms. DeMauro. During the IRS civil investigation, a 2005 tax return, with

DeMauro’s name misspelled (DeMauroa), was produced by Quellet’s former accounting firm

4
(BCOB). Ms. DeMauro recalls discussions with Quellet with respect to the preparation of the
2005 return, including informing him again that she had a bank account in Switzerland. She does
not recall ever signing a tax return, or ever filing a 2005 tax return. Quellet prepared the 2005 tax
return listing total income of approximately $22,000 and itemized deductions paid of $57,000.
Despite the significant excess of expenses over income, Quellet never inquired of Ms. DeMauro
as to how she could pay the deductions with limited income. The IRS confirmed the 2005 tax

return was never filed, and there is no evidence that Ms. DeMauro ever received a copy.

During the IRS civil investigation, Ms. DeMauro provided written authorization to Bove
to request information from UBS AG, Kantonalbank and Oberbank in order to prepare
delinquent tax returns and FBARs, Bove engaged CPA Jeffrey A. Paquin to prepare DeMauro’s
delinquent 2005, 2006, 2007, 2008, and 2009 tax returns and delinquent 2005, 2006, 2007, 2008,
and 2009 FBARs. In May 2012, Ms. DeMauro signed the delinquent tax returns and FBARs, and
Bove submitted them on her behalf to the IRS Agent, along with full payment of all taxes,
interest and penalties due. The IRS examined the delinquent tax returns and FBARs, accepted
them as complete and accurate, but assessed the fraudulent failure to timely file penalty on the
2005, 2006, 2007 and 2008 tax returns, and the FBAR penalty for the alleged willful failure to

file FBARs for the 2007, 2008 and 2009 tax years.

From 2000 until 2009, Ms. DeMauro’s investment adviser was Rosch, and during that
time period she invested her money with Rosch while he was at UBS and then Ziircher
Kantonalbank. When Rosch needed an investment/banking document signed, he would fax the
document, which Ms. DeMauro testified was never completely filled out, to Ms. DeMauro and

instructed her to sign it and informed her that he would take care of everything.

In May 2009, DeMauro, with the intent of investing in real estate in the Czech Republic

5
(Czech), transferred money to Oberbank located in Czech in the name of a distant relative, Ivo
Strunc, a U.S. and Czech citizen. In June 2009 and then again in August 2009, Rosch informed
Ms, DeMauro she needed to close her bank accounts at Kantonalbank. In August/September
2009, with the assistance of her son, Ms. DeMauro flew to Switzerland to close out her
Kantonalbank accounts, and transferred her money to several Oberbank accounts. Most of the
money was invested in new Oberbank accounts in Ms. DeMauro’s name, and some of the money
was invested in Oberbank accounts previously set up in the names of Ivo and his mother Evo, for

the purpose of investing in Czech real estate.

In October 2013, with the confirmation that Joseph DeMauro passed away, Ms. DeMauro
transferred all her remaining monies back to the U.S. It is undisputed, from 2002 until 2013, Ms.
DeMauro made several withdrawals/transfers from her foreign bank accounts to either the Boumil

Law Firm Clients Trust Account then to USAA or directly to her U.S. account at USAA.

Based on this post-trial brief, along with the proposed findings of fact, and conclusions of
law, and Ms. DeMauro’s testimony during the trial where she demonstrated she was clueless with
respect to tax and FBAR matters, lacked sophistication with respect to business and financial
matters, had limited education, lived in constant fear for her life lost of her assets from Joseph
DeMauro, and did not possess the state of mind to deliberately and intentionally file tax returns
for the tax years 2005, 2006, 2007, and 2008, Ms. DeMauro contends the government did not
meet its burden of proof by clear and convincing evidence that she deliberately and intentionally
fraudulently failed to file tax returns for the tax years, and therefore she is not liable for the
fraudulent failure to file penalties. And that the government did not meet its burden of proof by
the preponderance of the evidence that she willfully or recklessly failed to file FBARs for the tax

years 2007, 2008, and 2009, and therefore she is not liable for the willful FBAR penalties.

6
Il. PROPOSED FENDINGD OF FACT

A. Ms. DeMauro Background, Marriages and Divorces
L. At all relevant times, Ms. DeMauro was a citizen of the United States. (Stmt.

Agr. Facts (“Agr. Fact”) No. 2 (ECF No. 21).

2. When the complaint was filed, Ms. DeMauro resided within the jurisdiction ofthe
Court and owned real property within the jurisdiction of the Court. (Agr. Fact No. 1 (ECF No.
21)).

3. Ms. DeMauro was born on July 29, 1937 (Agr. Fact No. 3 (ECF No. 21)).

4, Ms. DeMauro’s highest level of education was high school. (Agr. Fact No. 4
(ECF No. 21)).

5. Ms. DeMauro said at trial that prior to getting married at 19, she did not
recall ever working at a job where she received a form that she had to file a tax return. (Tr.
02/19/2020 am 120:6-120:9).

6. Ms. DeMauro was first married to Lt. Colonel Robert Pinard in 1957. (Agr. Fact
No. 5 (ECF No. 21)).

7. Ms. DeMauro had two children, born in 1959 and 1960. (Agr. Fact No. 6 (ECF
No. 21)).

8. From 1960 until 1975, Ms. DeMauro spent most of her time living on military
bases in Germany, Tokyo, Thailand, and Okinawa, where she was a volunteer worker for the
Red Cross from 1961 to 1975. (Agr. Fact No. 7 (ECF No. 21)).

9. Ms. DeMauro divorced Lt. Colonel Pinard in 1975. (Agr. Fact No. 8 (ECF

No. 21)).
10. Ms. DeMauro said at trial during her 15 — 16 years of marriage to Colonel Pinard,
she never filed a tax return with Colonel Pinard, never signed anything, never filed a tax return
herself, and had no recollection what a tax return was during those 16 years. (Tr. 02/19/2020
120:4-17),

11. Ms. DeMauro married Joseph DeMauro in 1976. (Agr. Fact No. 9 (ECF No.21)).

12. Ms. DeMauro spent most of her time in Saudi Arabia from 1976 until 1985. (Agr.
Fact No. 10 (ECF No. 21)).

13. Ms. DeMauro said at trial that her son had gone to school at Tasis in Lugano,
Switzerland in the late 70s while she lived in Saud Arabia and the school did business with UBS
so all the children at the school had accounts at UBS. (Tr. 02/18/2020am 558-56;14.

14, Ms. DeMauro and Joseph DeMauro purchased real estate in Manalapan, Florida, in
1983 (the “Florida Property”). (Agr. Fact No. 11 (ECF No. 21)).

15. Ms. DeMauro and Joseph DeMauro also purchased real estate in Tennessee in
1983. (Agr. Fact No. 13 (ECF No. 21)),

16. Ms. DeMauro and Joseph DeMauro purchased real estate in Rye Beach, New
Hampshire, (the “Rye Beach Property”) in 1987. (Agr. Fact No. 12 (ECF No. 21)) (Tr.
02/18/2020 am 44:16-44:18), The Rye Beach Property was located at 2595 Ocean Boulevard,
Rye Beach, New Hampshire, (Tr. 02/18/2020 pm 78:17-79:1).

17. In 1993, Ms. DeMauro filed for divorce from Joseph DeMauro on grounds of
adultery. (Agr. Fact No. 14 (ECF No. 21)).

18. Ms. DeMauro was divorced from Joseph DeMauro in February 2000. (Agr. Fact
No. 15 (ECF No. 21)).

19. Ms. DeMauro t said at trial after Joseph DeMauro got caught in an affair in
1989, he left the Rye Beach house she had to provide for her financial support by borrowing
money from her mother, from a friend, and a friend of a lawyer, and sell jewelry, crystal dishes,
some paintings. (Tr. 02/19/2020 am 1265:10-126:9).

20. The divorce was contested, and Ms. DeMauro was awarded a judgment, including
but not limited to a $35 million cash award, which was not paid, and the three parcels of real
estate identified above. (Agr. Fact No. 16 (ECF No. 21)) (Tr. 02/18/2020 pm 78:3-79:1 (Rye
Beach Property)).

21. Ms. DeMauro said at trial she never filed a joint tax return with Joseph DeMauro.
(Tr. 02/19/2020 126:10-126:14).

22. Ms. DeMauro said at trial that she never filed a tax return in the 1990s because
she didn’t feel like she owned anything, owed anything, and was more concered about not
having any money, Taxes never crossed her mind when she was worried about starving to death.
(Tr. 02/19/2020am 127:6-127:18).

23. In her lengthy, contested divorce proceedings, attorney S. James Boumil

represented Ms. DeMauro. (Agr. Fact No. 17 (ECF No. 21); Tr. 02/18/2020 pm 64:4-7, 80:20-

21),

24. Durmg her divorce and in her successive attempts to collect her divorce
judgment from Mr. DeMauro, Ms. DeMauro was represented by numerous lawyers and paid at

least $1 Million in legal fees. (Tr. 02/18/2020 am 46:12-22; 47:18-21, 88:23-89:10).

25. With respect to taxes, the final decree of divorce between Ms. DeMauro and
Joseph DeMauro provided: To the extent that any income and/or gifts taxes may be owing to the
United States of America, any State of the United States, or any foreign jurisdiction, [Joseph

DeMauro] is hereby ordered to indemnify and hold harmless the plaintiff from any and against
9
the same and to be solely responsible for the payment of any costs and reasonable attorney’s fees
incurred by [Annette DeMauro] in defense of same. (Ex. 40, Pg. 8-9).

26. Ms. DeMauro said at trial, “My understanding was that whatever I received from
the - - my divorce decree was mine and mine alone and that went for anything that I had received
and it was nontaxable.” (Tr, 02/18/2020 am 110:1-110:7).

27. Pursuant to the final decree of divorce, the court further found and ruled that the
defendant [Joseph DeMauro] indicated to the plaintiff [Ms. DeMauro] that unless she acceded to
his offers for the payment of alimony and division of marital property, she would never receive
anything from him and that he would continue, with the aid of his vast financial resources, to
avoid service of process and arrest. (Agr. Fact No. 19 (ECF No. 21)).

28. Ms. DeMauro said at trial pursuant to the divorce decree a restraining order was
issued stating, “The defendant [Joseph DeMauro] is hereby ordered to have no contact, directly
or indirectly, by telephone or otherwise, with the plaintiff [Ms. DeMauro] and shall not enter
the property located at 2595 Ocean Boulevard, Rye Beach, New Hampshire.” (Tr. 02/19/2020
am 110:10-110:18) CEx. 40, Pg. 10).

29. Ms. DeMauro said at trial that Joseph DeMauro “that he would see me to my

death before he would give me a dime. He was very vengeful.” (Tr. 02/19/2020 am 110:25-
411:5)

30. Ms. DeMauro said at trial that Joseph DeMauro continued to harass her, sending
people around, threatening, slashed the tires, put sand in the truck, put sand in the seats of the
car, tried to push in the windows in the solarium, have people come around and park on the side
of the road at midnight, one-o’clock in the morning and just park there, just to scare her. At one

time at seven o’clock in the morning he had four men to pull up in a Cadillac, a big black

10
Cadillac, and four men got out and stood on the side of the car facing my house with their arms
folded. (Tr. 02/19/2020 111:12-112:4).

31. Ms. DeMauro said at trial Joseph DeMauro tried to burn the backside of the
house down. They put logs - - he did - - put logs or had someone put logs out, to set on fire. (Tr.
02/19/2020 114:4-114:6).

32. Ms. DeMauro said at trial, “He tried to run me off the road. He told me if I
continued with the divorce that I would be like the judge down in Florida; I’d be under the
water, under the Atlantic, with concrete wrapped around my feet.” That his intention was to kill
her. (Tr.02/19/2020 am 112:7-111:18)

B. Ms. DeMauro Divorce Proceeds and Investment in UBS
to Protect Her Funds

33. In 2000, Ms. DeMauro opened a bank account with UBS AG, a Swiss bank.
(Agr. Fact No. 20 (ECF No. 21)). In setting up the account, Ms. DeMauro met with UBS
representatives on multiple occasions, with one meeting occurring at the Waldorf-Astoria hotel
in New York and a second meeting occurring in Boston. (Tr. 02/18/2020 am 53:2-54:18).

34. DeMauro said at trial that she opened the UBS AG account to “protect” her money
(Tr. 02/18/2020 54:10-54:14) from her ex-husband. (02/18/2020 am Tr. 59:8-21), At the time she
opened the Swiss account, Ms. DeMauro had domestic bank accounts at both USAA and TD
bank. (Tr. 02/18/2020 am 50:3-17). She maintained these accounts throughout the years at issue in
this case and made large deposits into the USAA account. (Tr. 02/18/2020 am 90:2-5).

35. Ms. DeMauro chose to open an account at UBS AG because her son had gone to
school at Tasis in Lugano, Switzerland in the late 70s while she and her ex-husband lived in
Saudi Arabia and the school did business with UBS so all the children at the school had accounts

at UBS. (Tr. 02/18/2020 am 55:8-56:14.) Ms. DeMauro testified that she “assumed that if the

1}
school could trust them, so could [she].” Ud.)

36. Ms. DeMauro never sought advice from an attorney or financial advisor about
opening a foreign account. (Tr. 02/18/2020 am 54:6-9, 54:19-55:2),

37. Inestablishing her UBS AG account, Ms. DeMauro formed a client relationship
with UBS client advisor Hannes Rosch. (Agr. Fact No. 21 (ECF No. 21)).

38. Ms. DeMauro signed documents to open her UBS account in 2000 as a numbered
bank account (that did not have her name on it). (Ex. 4, at IRS-APD-01-0264 (showing
“numbered account” box checked on account opening document); Tr. 02/18/2020 am 64:13-
65:2).

39. In establishing her UBS AG account, Ms. DeMauro signed documents that
requested that correspondence be generally maintained by the bank rather than sent to her, if not
claimed by her, could be destroyed after a period of three years. (Ex. 4, at IRS-APD-01-0264)

(under “correspondence instructions”).

40. Ms. DeMauro said at trial that Mr. Rosch sent her the account opening documents
by fax, that the documents were not filled in when she received them, that she signed them
without filling in any other information and then she faxed them back to Mr. Rosch. (Tr.
02/18/2020 am 62:25-63:7). dated July 26, 2000, but Ms. DeMauro testified at trial that she was
unsure if this was the date she signed them. (Ex. 4; Tr. 02/18/2020 am 78:5-15).

41. Ms. DeMauro said at trial that she never received monthly statements from UBS
by mail and that she possibly received other correspondence from UBS by mail “maybe once or
twice,” if ever. (Tr. 02/18/2020 am 70:14-71:13).

42. Ms. DeMauro opened up the accounts through in-person meetings with UBS

representatives in the United States and never went to Zurich, Switzerland to sign them. (Ex. 4,

12
pp. 2-3; Tr. 02/18/2020 am 78:18-20).
43, Rosch told Ms. DeMauro that UBS didn’t want its employees carrying any client
materials or communications on flights to the United States or for any communications to be sent

to clients via mail. (Tr. 02/18/2020 am 63:12-17).

44, When Ms. DeMauro opened the UBS account, she understood that the account
would produce income. She testified at trial that Mr. Rosch had promised her a return of

approximately 5% per year. (Tr. 02/18/2020 pm 63:20-63:25),

45. In 2001, Ms. DeMauro sold the Florida Property, which she had received as part
of her divorce from Joseph DeMauro, for approximately $7 million. (Agr. Fact No. 22 (ECF No,
21)). Ms. DeMauro knew before the sale was finalized that she could expect to receive several
million dollars from the sale of the Florida Property. (Tr. 02/18/2020 am 49:24-50:2).

46. | When the sale of the Florida Property closed, Ms. DeMauro received
approximately $3.5 million in net sales proceeds (“Proceeds”) after paying almost $2.5 million in
property taxes and legal fees, and remitting to the IRS $1.0 million as a payment to be applied to
her anticipated 2001 federal income tax liability, which would have included capital gains tax
upon the disposition of the Florida Property. (Agr. Fact No. 23 (ECF No. 21)}.

47. The Proceeds were deposited in 2001 in Ms. DeMauro’s client account at
Boumil’s law firm. (Agr. Fact. No. 25 (ECF No. 21)).

48, In 2002, Ms. DeMauro instructed Boumil to transfer the Proceeds from the trust
account that his law firm maintained for her to her UBS AG account in Switzerland. (Agr. Fact
No, 26 (ECF No. 21)).

49, On August 19, 2002, UBS AG received a deposit of $3,500,000 into Ms.

13
DeMauro’s UBS AG account from the trust account that Boumil’s law firm maintained for Ms.
DeMauro. (Agr. Fact No. 27 (ECF No. 21)).

50. Rosch told Ms. DeMauro that he could get her at least a five percent return on her
investment at UBS AG if he invested her money in currency. (Tr. 02/18/2020 am 60:7-10). Ms.
DeMauro agreed to that investment strategy. (Tr. 02/18/2020 am 60:11-13). Ms. DeMauro
understood that she would earn income from her UBS AG account. (Tr. 02/18/2020 am 60:14-
16).

51. In 2002, Ms. DeMauro’s UBS AG account earned interest of $18,424. (Agr. Fact
No. 30 (ECF No. 21)).

532. In 2003, Ms. DeMauro’s UBS AG account earned interest of $34,025. (Agr. Fact
No. 31 (ECF No, 21)).

53. In 2004, Ms. DeMauro’s UBS AG account earned interest of $38,170. (Agr. Fact

No. 32 (ECF No. 21)).

54. In 2005, Ms. DeMauro’s UBS AG account earned interest of $92,938. (Agr. Fact
No. 33 (ECF No. 21)).

35. In 2006, Ms. DeMauro’s UBS AG account earned interest of $119,509. (Agr. Fact
No. 34 (ECF No. 21)).

56, On the following dates, interest in the following amounts was posted as deposits
into Ms. DeMauro’s UBS account: March 13, 2003 deposit of $17,000; January 28, 2005 deposit
of $18,000; December 12, 2005 deposit of $40,000; April 21, 2006 deposit of $35,000; and
September 25, 2006 deposit of $60,000. (Agr. Fact No. 28 (ECF No. 21)).

C. Ms. DeMauro Transfers Funds To Ziircher Kantonalbank

57. By 2006, Hannes Rosch had left UBS AG and took a position with Ziircher

14
Kantonalbank in Switzerland. (Agr. Fact No. 37 (ECF No. 21)). Trial testimony revealed that he
became employed by Neue Zuercher Bank, but that he had the ability to open accounts with
Ziircher Kantonalbank. (Tr. 02/18/2020 pm 84:24-85:18). Ms. DeMauro waited “for Mr. Rosch
to get settled and went with him.” (Tr. 02/18/2020 pm 84:15-85:1). UBS AG was concerned
from as early as September of 2004 that Rosch’s departure from UBS AG meant that Ms.
DeMauro might not keep her funds with UBS AG. (Ex. 7, p. 2, entry for contact date
20040917”).

38. In September of 2006, Ms. DeMauro opened an account with Zitircher
Kantonalbank, which consisted of a main account and several subsidiary accounts. (Agr. Fact

No. 38 (ECF No. 21)). (Tr. 02/18/2020 pm 86:25-93:12).

59. Like the UBS account, the Ziircher Kantonalbank account also was a “hold mail”
account. This fact is not identified on the account opening documents, but is referenced on the
account statements, which indicate that a fee was being charged as a “hold mail” fee. (Ex. 14,

page 2 (PacquinSubpoena-00600)). (See also Tr. 02/18/2020 pm 95:6-96-23).

From the time the Ziircher Kantonalbank account was opened until 2009, Ms. DeMauro did not
recall receiving any statements from Ztircher Kantonalbank in the United States by mail. (Tr.
02/18/2020 pm 96:12-96:23).

60. Ms. DeMauro said at trial that Rosch told her not to worry about any
statements or anything regarding her account, that he would take care of everything, and I
didn’t worry about it or think about it. (Tr. 02/18/2020 pm 97:2-97:7).

61. When Ms. DeMauro opened the Ziircher Kantonalbank acccunt, she designated

the word “Orcha” to be used as a code word for the account. (Ex. 11, pp. 1, 3). The account

opening documents indicate that “[t]he opening up of code word and/or numbered cash and

15
securities accounts is a purely internal measure of the Bank in order to use discretion and keep
the name of the holders secret to most of the Bank’s employees.” (Ex. 11, p. 3, § 1).

62. On or about October 17, 2006, Ms. DeMaure transferred $3,180,000 from her
account at UBS AG to the Ziircher Kantonalbank accounts. (Agr. Fact No. 39 (ECF No. 21)).

63. On or about January 3, 2007, Ms. DeMauro’s Ziircher Kantonalbank accounts
were credited with a capital increase of $30,000. (Agr. Fact No. 40 (ECF No. 21)).

64. On or about April 11, 2007, Ms. DeMauro’s Ziircher Kantonalbank accounts were
credited with a capital increase of $30,000. (Agr. Fact No. 41 (ECF No. 21)).

65, On or about July 4, 2007, Ms. DeMauro’s Ziircher Kantonalbank accounts were
credited with a capital increase of $35,000. (Agr. Fact No. 42 (ECF No. 21)).

66. On or about September 3, 2009, Ms. DeMauro’s Ziircher Kantonalbank accounts
were credited with a “statement credit” of $99,962. (Agr. Fact No. 43 (ECF No. 21)).

67. On or about September 7, 2009, Ms. DeMauro’s Ziircher Kantonaibank accounts

were credited with a “statement credit” of $14,962. (Agr. Fact No. 44 (ECF No. 21)).

68. On or about September 23, 2009, Ms. DeMauro’s Ziircher Kantonalbank accounts

were credited with a “statement credit” of $500, (Agr. Fact No. 45 (ECF No. 21)).

69. In 2006, Ms. DeMauro’s Ziircher Kantonalbank accounts earned interest of
$32,613. (Agr. Fact No. 46 (ECF No. 21)).In 2007, Ms. DeMauro’s Ziircher Kantonalbank

accounts earned interest of $130,531.00. (Agr. Fact No. 47 (ECF No. 21)).

70, In 2008, Ms. DeMauro’s Ziircher Kantonalbank accounts earned interest of

$116,011.00. (Agr. Fact No. 48 (ECF No. 21)).
71. In 2009, Ms. DeMauro’s Ziircher Kantonalbank accounts earned interest of

$14,793.00. (Agr. Fact No, 49 (ECF No. 21)).
16
D. Ms. DeMauro Transfers Funds From Kantonalbank to Oberbank

72. Ms, DeMauro opened a bank account with Oberbank (“Oberbank Account
1432”), in the Czech Republic on or before April 6, 2009. The account was opened under the
name [vo Strunc with a mailing address of PO Box 603 Rye Beach, N.H. 03871 USA, which was
Ivo Strunc’s mailing address. By September of 2009, the account was held under the name Eva
Struncova with a mailing address in Nepomuk, Czech Republic. Thereafter, Oberbank Account
1432 was continuously held in the name of Eva Struncova until at least March 30, 2012. (Agr.
Fact No. 60 (ECF No. 21)).

73. Ive Strunc and Eva Struncova are distant relatives of Ms, DeMauro, Ivo was
related to Ms. DeMauro “through her English mother-in-law.” (Tr. 02/19/2020 am 8:19-9:14),
Eva was Ivo’s mother. (Tr. 02/19/2020 am 8:23-8:25),

74. | Ms. DeMauro said at trial, “The purpose [transfers from Zurcher Kantonalbank
to Oberbank] was I was considering property, two pieces of property there in Nepomuk, in the
town where they lived, and so my reason for putting it there was for that reason. They were
going to watch the project, help me with the project and ali of that.” (Tr. 02/19/2020 pm 9:2-
9:12)

75. Even though Oberbank Account 1432 was in the name of Ivo or Eva, the money
in those accounts remained Ms, DeMauro’s, (Tr. 02/19/2020 am 9:2-12, 46:25-47:11; see also
Tr. 02/18/2020 am 28:8-21).

76. Oberbank Account 1432 was held in U.S. Dollars. (Ex. 16, Oberbank Account
Statement listing Account 1432 as a USD account, p. 3).

77. Ms. DeMauro initially funded Oberbank Account 1432 on April 6, 2009 with

approximately $200,000, transferred from her Ziircher Kantonalbank accounts. (Agr. Fact No.
17
61 (ECF No. 21)).

78. Ms. DeMauro testified that she opened Oberbank Account 1432 in her relative’s
name in order to invest in real property in the town of Nepomuk in the Czech Republic, the home
town of Ivo Strunc and Eva Struncova. (Tr. 02/19/2020 pm 9:2-12; see also DeMauro Dep. Tr.,

Ex. 63, 218:23-225:3).

79. Ms. DeMauro testified that in June of 2009, Rosch called her and toid her that she
had to close her accounts at Ziircher Kantonalbank because “the Swiss government said all
Americans had to get their accounts - - close their accounts and get them out of Switzerland.”
(Tr. 02/19/2020 am 22:15-24.}

80. Ms. DeMauro traveled to Europe from August 23, 2009 to August 29, 2009 in
order to close her accounts at Ziircher Kantonalbank in Zurich and meet with Oberbank
representatives in the Czech Republic. (Agr. Fact No. 62 (ECF No. 21)).

81. In August of 2009, Ms. DeMauro opened two additional bank accounts with
Oberbank (“Oberbank Account 1401” and “Oberbank Account 1598”) in her own name. (Agr.
Fact No. 63 (ECF No. 21)).

82. In August of 2009, Ms. DeMauro visited the town of Nepomuk in the Czech
Republic for the first time since 2002. (DeMauro Dep. Tr., Ex. 63, 219:7-11).

83. Oberbank Account 1598 was held in Euros. (Ex. 31, Pgs. 3-4).

84, Ms. DeMauro later opened an additional account at Oberbank, (“Oberbank
Account 1600). Oberbank Account 1600 was held in U.S. dollars. (Ex. 31, Pgs. 3-4).

85. On or about September 23, 2009, Ms. DeMauro transferred $721,355 from her
Ztircher Kantonalbank accounts to Oberbank Account 1432. (Agr. Fact No. 66 (ECF No. 21)).

That was the account that Ms. DeMauro opened in April 2009 in the name of a relative, Ivo

18
Strunc,
86. On or about September 24, 2009, Ms. DeMauro transferred the remaining funds
in the Ziircher Kantonalbank accounts, approximately $2 million, to Oberbank Account 1598.

(Agr. Fact No. 67 (ECF No. 21)).

87. In 2009, Ms. DeMauro’s Oberbank accounts earned interest of $6,046. (Agr. Fact

No. 68 (ECF No. 21)).

E. Ms. DeMauro Makes Periodic Transfers Back to U.S., and After
Joseph DeMauro Died Transferred All Remaining Funds Back to U.S.

88. On or about October 10, 2003 Ms. DeMauro transferred $250,000 from the UBS
AG account to her client account at Boumil’s firm. On or about November 7, 2003, $250,000
was transferred from the client account maintained for her at Boumil’s firm to Ms. DeMauro’s
domestic USAA bank account. (Agr. Fact No. 35 (ECF No. 21)).

89, On or about June 16, 2004 Ms. DeMauro transferred $250,000 from the UBS AG
account to her client account at Boumil’s firm. On or about June 21, 2004, Boumil transferred
$249,975 from the client account to Ms. DeMauro’s domestic bank account. (Agr. Fact No. 36
(ECF No. 21)).

90. On or about February 28, 2007, Ms. DeMauro transferred $170,000 from the
Ziircher Kantonalbank accounts to her domestic USAA bank account. (Agr. Fact No. 50 (ECF
No. 21)).

91. On or about December 31, 2008, Ms. DeMauro transferred $329,408.00 from the
Ziircher Kantonalbank accounts to her domestic USAA bank account. (Agr. Fact No. 51 (ECF
No, 21)).

92. On or about April 30, 2008, Ms. DeMauro transferred $204,408.00 from the

19
Zircher Kantonalbank accounts to her domestic USAA bank account. (Agr. Fact No. 52 (ECF
No. 21))

93. After two years (2007-2008) of making direct transfers of funds from overseas
accounts to her domestic bank accounts, in April of 2009 Ms. DeMauro continued to transfer
funds through client account with Boumil. Thus, on or about April 8, 2009, Ms. DeMauro
transferred $100,000 from Oberbank Account 1432 (which was initially funded just two days
earlier through an opening deposit of $200,000) to her client account at Boumil’s firm. (Agr.
Fact No. 69 (ECF No. 21); Tr. 02/19/2020 am 11:7- 11:18.)

94, On or about June 4, 2009, Ms. DeMauro transferred $95,079 from Oberbank
Account 1432 to her client account at Boumil’s firm. (Agr. Fact No. 70 (ECF No. 21)).

95. At the time of the two Spring 2009 transfers from the Oberbank 1432
account (which was in a relative’s name}, Ms. DeMauro continued to have over $2.0
million on deposit with her Ziircher Kantonalbank account. Yet, Ms. DeMauro chose to
transfer approximately $200,000 from the Oberbank account to her trust account with
Boumil. (Tr. 02/19/2020 am 11:3-16:15).

96. Onor about July 31, 2009, Ms. DeMauro transferred $2,121.00 from the
Ziircher Kantonalbank accounts to an unknown recipient. (Agr. Fact No. 53 (ECF No, 21)).

97. On or about August 30, 2009, Ms. DeMauro transferred $100,000 from the
Ziircher Kantonalbank accounts to her domestic USAA bank account. (Agr. Fact No. 64(ECF
No. 21)).

98. On or about September 3, 2009, Ms. DeMauro transferred $150,009 from the
Zurcher Kantonalbank accounts to her domestic USAA bank account. (Agr. Fact No. 65 (ECF

No. 21).

20
99. On or about October 13, 2009, Ms. DeMauro transferred $180,109 from
Oberbank Account 1432 to her client account at Boumil’s firm. On or about October 21, 2009,
Boumil sent Ms. DeMauro a check in the amount of $179,950 from the client account. (Agr. Fact
No. 71 (ECF No. 21)).

100. On or about October 14, 2009, Ms. DeMauro withdrew $543,301 from the
Oberbank accounts by check made out to Ivo Strunc. (Agr. Fact No. 72 (ECF No. 21)).

101. On or about January 7, 2010, Ivo Strunc withdrew $1,300 from Oberbank
Account 1432. (Agr. Fact No. 73 (ECF No. 21)).

102. On or about January 7, 2010, Ivo Strunc withdrew $9,500 from Oberbank
Account 1432, Mr. Strunc brought this cash back to the United States. (Agr. Fact No. 73 (ECF

No. 21)).

103. On or about January 7, 2010, Ms. DeMauro transferred $100,081 from Oberbank
Account 1432 to her client account at Boumil’s firm. (Agr. Fact No. 75 (ECF No. 21)).

104. On or about May 18, 2010, Ivo Strune withdrew $9,500 from the Oberbank
accounts. Mr. Strunc brought this cash back to the United States. (Agr. Fact No. 76 (ECF No.
21)).

105. On or about May 18, 2010, Ms. DeMaure transferred $100,072 from the
Oberbank accounts to her client account at Boumil’s firm. (Agr. Fact No. 77 (ECF No. 21)).

106. On or about June 25, 2010, Ms. DeMauro transferred $50,072 from the Oberbank
accounts to her client account at Boumil’s firm. Ms. DeMauro requested that Boumil give her
those funds. On or about July 8, 2010, Boumil mailed her a check for $49,965. (Agr. Fact No. 78
(ECF No. 21)).

107. On or about November 10, 2010, Ms. DeMauro transferred $85,084 from the

21
Oberbank accounts to her client account at Boumil’s firm. (Agr. Fact No. 79 (ECF No. 21)).
108. On or about March 11, 2011, Ms. DeMauro transferred $50,085 from Oberbank
Account 1432 to her client account at Boumil’s firm. (Agr. Fact No. 80 (ECF No. 21)).
109. On April 29, 2011, Boumil received into his firm’s client account, a transfer of
$94,950 from Ivo Strunc. Boumil deducted $3,500 in legal fees owed to him, and then, on or
about May 3, 2011, Boumil sent Ms. DeMauro a check from the client account in the amount of

$91,450. (Agr. Fact No. 81 (ECF No. 21)).

110.  Onor about June 15, 2011, Ms. DeMauro transferred $150,090 from the
Oberbank accounts to her client account at Boumil’s firm. Shortly thereafter, Boumil sent
Ms. DeMauro a check for the amount he received in the client account. (Agr. Fact No. 82

(ECF No. 21).

111. On or about November 2, 2011, Ms. DeMauro transferred $100,081 fom
Oberbank Account 1600 to her client account at Boumil’s firm. (Agr. Fact No. 83 (ECF No.
21)).

112, Ona date unknown, Ms. DeMauro transferred $270,000 from the Oberbank
accounts to Bove and Langa PC as a retainer or payment for services. Bove and Langa
represented Ms. DeMauro before the IRS. (Agr. Fact No. 85 (ECF No. 21).

113. On or about April 6, 2012, Ms. DeMauro transferred $150,000 from the Oberbank
accounts to her domestic account with USAA Bank. (Agr. Fact No, 84 (ECF No. 21)).

114. Ms. DeMauro late-filed her income tax returns for the years 2005 through 2010
on or about May 17, 2012. (Agr. Fact Nos. 93,102 (ECF No. 21)).

115. On or about September 4, 2012, Ms. DeMauro transferred $150,000 from the

Oberbank accounts to her domestic account with USAA Bank. (Agr. Fact No. 86 (ECF No. 21)).
22
116. On or about April 13, 2013, Ms. DeMauro transferred $149,940 from the
Oberbank accounts to her domestic account with USAA Bank. (Agr. Fact No. 87 (ECF No. 21)).
On or about September 7, 2013, Ms. DeMauro transferred $149,940 from the Oberbank
accounts to her domestic account with USAA Bank. (Agr. Fact No. 88 (ECF No.21)). On

October 15, 2013, Joseph DeMauro passed away. (Ex. 16, P. 3).

117. On or about November 26, 2013, Ms. DeMauro transferred $26,609 from the
Oberbank accounts to her domestic account with USAA Bank. (Agr. Fact No. 89 (ECF No. 21)).

118. Onor about November 26, 2013, Ms. DeMauro transferred $671,488 from the
Oberbank accounts to her domestic account with USAA Bank. (Agr. Fact No. 90 (ECF No. 21)).

119. Inthe years after she opened her foreign account, the property taxes on the Rye
Beach Property alone were around $50,000 per year. (Tr. 02/18/2020 am 104:2-104:20)
(specific reference to 2003 year); (Tr. 02/18/2020 pm 73:10-73:15 ($57,000 of property taxes
based on unfiled 2005 return)).

120. At trial, Ms. DeMauro testified she transferred funds to pay “household
expenses, personal expenses on [her] home, service people working there.” (Tr. 02/18/2020
am 104:2- 104:10).

121. In July 2019, Ms. DeMauro sold the Rye Beach Property, after the
commencement of this lawsuit. (Tr. 02/18/2020 am 67:15-68:11). The sale price for the Rye
Beach Property was $3.6 million. (Tr. 02/18/2020 am 67:24-68:1).

F. Tax Returns and FBARs

122. Ms. DeMauro timely filed an individual income tax return for 2001, which

reflected the estimated tax payments of $1 million paid to the IRS pursuant to the sale of the

Florida Property, which was awarded to Ms. DeMauro in her divorce, That return reflected a tax

23
liability of $776,454, which resulted in a refund of $223,546. (Agr. Fact No. 24 (ECF No. 21);
(Ex. 8 (client copy of 2001 return)).

123, Ms. DeMauro testified she did not understand when the Florida Property was
sold, why the professionals handling the sale paid to the government $1,000,000 of estimated tax
on her behalf. They just told her the tax was paid, what the price of the house was, and that’s all
the information they gave me. (Tr. 02/18/20 pm 82:4-83:15).

124. CPA Ronald Ouellet prepared Ms. DeMauro’s 2001 income tax return. (Tr.
02/18/2020 pm 7:6-8; Ex. 8). It may have been prepared by someone on his staff, in which case
he would have reviewed it. (Tr. 02/18/2020 pm 7:10-7:13).

125. Before preparing Ms. DeMauro’s return, Ouellet met with her. (Tr. 02/18/2020
pm 8:3-5). During that meeting, Ouellet would have asked Ms. DeMauro if she had any interest
income. (Tr. 02/18/2020 pm 10:14-17.)

126. Atsome point, during 2002 or 2003, Ouellet learned that Ms. DeMauro had
transferred a significant amount of money into a Swiss bank account. (Tr. 02/18/2020 pm 15:1-
15:17). He may have learned of this fact during preparation of her 2001 return. (Tr. 02/18/2020
pm 15:6-15:17).

127. Quellet said at trial that in 2002 and 2003, and during the preparation of the 2001
tax return, he had an understanding that Ms. DeMauro actually transferred a significant amount
of money to a Swiss bank account. (Tr. 02/18/2020 pm 15:1-16:4). Also, Quellet testified that in
2001, Ms. DeMauro informed him that she had foreign assets or a foreign bank account that she
put there to protect from her ex-husband. (Tr. 40:1-40:4)

128. Quellet said at trial Ms. DeMauro contacted him to have a 2002 tax return

prepared. (Tr. 02/18/2020 pm 18:20-18:22).

24
129.  Quellet said at trial that he prepared Ms. DeMauro’s 2002 tax return but doesn’t
recall any conversation in particular other than her concern about her husband finding her
assets. (Tr. 02/18/2020 pm 18:20-19:5)

130. Quellet said at trial that he had no understanding back in 2001, 2002, 2003,
2004, 2005 as to what Form TD F 90-22.1 (FBAR) was. (Tr. 02/18/2020 pm 26:3-26:5). His
first intimate knowledge of the FBAR form was 2014. (Tr. 02/18/2020 pm 26:6-26:17).

131. Quellet said at trial that he discussed Ms. DeMauro’s divorce during the
preparation of her 2001, 2002, 2005, and 2011 tax returns. And she specifically talked about
being in fear of her husband. She specifically mentioned that - - I believe she referred to him as
a “gangster” and that she was in legitimate fear of her well being. She was in fear of her life and
her assets being taken — the proceeds from the vacation property. ((Tr.02/18/2020 34-7-35:11).

132, Quellet said at trial that in 2002 when he was preparing her 2001 tax return Ms.
DeMauro informed him that she had a foreign bank account. And she was protecting assets she
received from the vacation home. (Tr. 02/18/2020 pm 37:10-37:17).

133. Quellet said at trial that even if a taxpayer doesn’t have foreign interest income
but has a foreign bank account, it still has to be reported on Schedule B, Part III. (Tr.
02/18/2018 pm 39:3-39:11).

134. Schedule B, Part III, is entitled “Foreign Accounts and Trusts” and asked the filer
if the filer had a financial interest in or signature authority over a financial account in a foreign
country. The Schedule B also directs the filer to the instructions for Schedule B to determine the
exceptions and filing requirements for Form TD F 90-22.1, Report of Foreign Bank and
Financial Accounts (the “FBAR”) (Agr. Fact No. 98 (ECF No. 21)) (Ex. 17, p. 6).

135.  Quellet said at trial that his understanding back in 2014 was that only a third of

25
CPAs knew about FBARs. In 2010 only 25 percent of CPAs knew about FBARs, in 2005, only
2 percent of CPAs knew about FBARs, and in 2001, only 2 percent of CPAs knew about
FBARs. (Tr. 02/18/2020 pm 42:12-43:2),

136,  Quellet said at trial that based on his understanding of his clients, that [he]
thought 30, 40 percent of [his] clients have a very poor understanding of our tax system, and
Ms. DeMauro would be in the lower 30 percent. (Tr. 02/18/2020 pm 51:10-51-23), That she did
not strike me, in the communications that we had, as someone that had any real understanding
of our taxes. (Tr. 02/18/2020 pm 52:17-52:19).

137. Quellet testified that he doubted that any of the people in the courtroom know
about FBARs back in 2001, 2006, 2007, 2008, and 2009, Ms. DeMauro that he would doubt
any of the people in this courtroom, including Ms. DeMauro, knew about FBARs in 2001. (Tr.
02/18/2020 53:1-53:22),

138. Ms. DeMauro has never filed federal individual income tax returns for the years
2002 through 2004, despite earning substantial interest from the UBS account in each of those

years. (Agr. Fact Nos. 91, 30-32 (ECF No. 21)).

139. Quellet prepared extension requests to file income tax returns for the years 2002
through 2004, but did not prepare any income tax returns for Ms. DeMauro for these years.
(Agr. Fact No. 92 (ECF No. 21)). (Ex. 17, p. 1 (e-mail from Ouellet’s prior firm).

140. In 2004 Ms. DeMauro was awarded a house in Tyngsboro, Massachusetts
“Tyngsboro house”) as part of her divorce from Joseph DeMauro. (Agr. Fact No. 94 (ECF No.
21)).

141. In 2005, Ms. DeMauro sold the Tyngsboro house. (Agr. Fact No. 95 (ECFNo.

21).

26
142. In 2006, Ms. DeMauro hired Ouellet to prepare a Form 1040 federal income tax
return for the 2005 tax year. (Agr. Fact No. 96 (ECF No. 21)).

143. Quellet prepared a Form 1040 federal income tax return for Ms. DeMauro for the
2005 tax year. The prepared return included a Schedule B, which did not include the interest
eared from Ms. DeMauro’s UBS AG account. (Agr. Fact No. 97 (ECF No. 21)) (Ex. 17,
prepared but unfiled 2005 return, page 6). Instead, the Schedule B only reports $8,464 Ms.
DeMauro earned from her USAA Federal account. (/d.)

144. Ouellet testified that Ms. DeMauro would have provided the interest information
for the 2005 federal income tax return that he prepared for Ms. DeMauro to his firm. (Tr.
02/18/2020 pm 21:14-22:4).

145. Ouellet testified that Ms. DeMauro never asked him whether any interest earned
from a Swiss bank would have been required to be reported on an income tax return. (Tr.
02/18/2020 pm 23:16-24:4).

146. Ms. DeMauro testified that when Mr. Ouellet prepared a 2005 income tax return
for her, he never asked her if she had a foreign account or if she earned any interest in 2005.
(Tr. 02/18/2020 pm 75:20-76:21).

147. On that Schedule B, question 7a asks if during 2005 the taxpayer had an interest
in or a signature or other authority over a financial account in a foreign country, and the box is

checked no. (Agr. Fact No. 99 (ECF No, 21)) (Ex. 17, page 6).

148. Ms. DeMauro never filed the 2005 income tax return that her Mr. Ouellet
prepared for her in 2006, (Agr. Fact No. 100 (ECF No. 21)) (This is an agreed fact,
notwithstanding the contention in the e-mail from Ouellet’s prior firm that the 2005 return

Ouellet prepared for her was filed. See Ex. 17, p. 1.)
27
149. Ms, DeMauro did not timely file income tax returns for the years 2005 through
2010. She filed delinquent income tax returns for these tax years on or about May 17, 2012, after
the IRS began its investigation. (Agr. Fact Nos. 93,102 (ECF No. 21)) (Tr. 02/18/2020 pm
101:13-101:20).

150. On or about May 17, 2012, Ms. DeMauro filed delinquent income tax returns for
2005 through 2010, paid all taxes, interest and penalties due on 2005, 2006, 2007, and 2008, and
the IRS accepted the tax returns as filed. (See Ex. 55-59, Ex. 51-58).

131. On April 12, 2012, Ms. DeMauro timely filed her 2011 federal income tax return.
(Agr. Fact No. 101 (ECF No. 21)).

152. Each of the late-filed returns for tax years 2005 through 2010 reported interest
income from a foreign bank account or accounts. Each of the late-filed returns for tax years
2005 through 2010, on Schedule B, check the box “yes” in response to a question about whether
the taxpayer has any interest in any foreign accounts. (Agr. Fact No. 103 (ECF No. 21)).

153. When Ms. DeMauro, in 2012, filed her income tax returns for the 2007, 2008, and
2009 years, she answered question 7a “yes,” and identified the countries in which she had

foreign accounts during each year. (Ex. 57, p. 4, Ex. 58, p. 4, Ex. 59, p. 5}

154. Ms. DeMauro, during each of the 2007, 2008, and 2009 calendar years, had an
interest in a foreign bank, securities, or other financial account in which the aggregate balance, at
some time during each respective year, exceeded $10,000. (Agr. Fact No. 104 (ECF No. 21)).

155. Ms. DeMauro was required to report her interest in a foreign bank, securities, or
other financial account for the 2007, 2008, and 2009 calendar years, to the United States by
submitting, by June 30 of the following year, an FBAR. (Agr. Fact No. 105 (ECF No. 21)).

156. Ms. DeMauro did not file an FBAR reporting her foreign accounts for the 2007
28
year by June 30, 2008. (Agr. Fact No. 106 (ECF No. 21)).

157. Ms. DeMauro did not file an FBAR reporting her foreign accounts for the year
2008 by June 30, 2009. (Agr. Fact No. 107 (ECF No. 21)).

158. Ms. DeMauro did not file an FBAR reporting her foreign accounts for the year
2009 by June 30, 2010. (Agr. Fact No. 108 (ECF No. 21)).

159. During 2010, Ms. DeMauro sought estate planning services from attorney
Alexander Bove; however, Ms. DeMauro did not disclose to Mr. Bove the existence of her
foreign accounts until the IRS notified her that she was being investigated. (Ex. 32, Pg. 4; Ex.
63).

160. Ona date unknown, Ms. DeMauro transferred $270,000 from the Oberbank
accounts to Bove and Langa PC as a retainer or payment for services. Attorneys Alexander Bove
and Edward DeFranceschi represented Ms. DeMauro before the IRS. (Agr. Fact No. 85 (ECF
No. 21); Tr. 02/19/2020 am 26:20-25).

161. Ms. DeMauro did not disclose to Mr. Bove or Mr. DeFranceschi that she
established an account at Oberbank in Ivo Strunc’s name. (Tr. 02/19/2020 am 27:11-25; Ex. 31,
letter from Ms. DeMauro to Bove & Langa for filing 2012 taxes, which omits the Oberbank
account held in Ivo and Eva’s names, Pgs. 2-4; Ex. 44, letter from accountant hired by Bove &

Langa to prepare Ms. DeMauro’s tax returns and FBARS, Pgs. 1-2).

162. During the IRS’s investigation, the revenue agent served an Information
Document Request dated June 15, 2011 on Ms. DeMauro seeking “copies from all bank
statements from December 2001 through December 2010 to include domestic and foreign
accounts as well as interest/income producing accounts and non-interest/income producing

accounts.” (Ex. 18, p. 1). In response to the IRS’s Information Document Request, Ms.

29
DeMauro provided account statements for Oberbank accounts bearing her name. (Tr.
02/19/2020 am 43:9-47:11). Until the Revenue Agent asked her representative about
unaccounted for funds that had been transferred from the Ziircher Kantonalbank account to the
undisclosed Oberbank account and issued another document request dated October 29, 2013,
Ms. DeMauro did not disclose to the IRS the existence of the Oberbank account held in her
relatives’ names. (Ex. 32, pp. 5, 13-14). Finally, on November 19, 2013, Ms. DeMauro’s
representative faxed to the IRS an account statement, dated 21.06.10 or June 21, 2010, for

Oberbank Account 1432. (Ex. 16, p. 3).

163. At the conclusion of the IRS investigation, in the report prepared by the Kevin
Tracy and approved by group manager Peter Goodwin, the IRS determined the taxpayer [Ms.
DeMauro] cooperated during the examination in a timely fashion. Although summonses were
issued for bank records and records from the taxpayer’s former accountant, they were issued
primarily for the convenience of the Service [IRS] to ensure that all source documents were
obtained in a timely manner. (Ex. 35, 95).

164. Bove & Langa hired CPA Jeffrey Paquin to prepare Ms. DeMauro’s delinquent
2005 through 2010 tax returns and 2005 through 2010 FBARs. (Tr. 02/19/2020 am 49:25-50:8;
Tr. 02/19/2020 pm 18:25-29:2, 19:7-9).

165. Ms. DeMauro sent a fax to Bove & Langa dated April 3, 2012 in which she
advised them to “release Mr. Paquin’s services” and that she had “engaged another accountant.”
Because I don’t think he knows what he is doing. (Tr. 02/19/2020 am 50:9-51:18).

166. At trial, Ms. DeMauro said that she became frustrated with Mr. Paquin because he
called her too much and had too many questions that she could not answer because she didn’t

know. (Tr. 02/19/2020 am 51:25-52: 15).

30
167. During the IRS’s investigation, on or about May 14, 2012, Ms. DeMauro filed the
delinquent FBARs for the 2007, 2008, and 2009 years. (Ex. 41, FBARs for 2005-2009 years).
There was no evidence that the IRS did not accept these FBARS as filed.

168. Ms. DeMauro never disclosed to Mr. Paquin that she held an account at Oberbank
in the name of Ivo Strunc or Eva Struncova. (Tr. 02/19/2020 pm 23:5-22). As noted in 169 above
and 174 below, the IRS accepted the 2009 FBARs because the amounts transferred from
Kantonalbank to Oberbank were already included on the FBARs under Kantonalbank.

169. Even when Ms. DeMauro filed the delinquent FBAR for the 2009 year, she did
not include on the 2009 FBAR the Oberbank account that was in the name of Ivo Strunc and Eva
Struncova. (Tr. 02/19/2020 am 65:13-67:34, also, Ex. 41, at pp. 15-17).

170. During at least a portion of 2007, the combined balance of Ms. DeMauro’s

accounts at Zlircher Kantonalbank exceeded $3,000,000. (Agr. Fact No. 54 (ECF No. 21)).

171. During at least a portion of 2008, the combined balance of Ms. DeMauro’s
accounts at Ziircher Kantonalbank exceeded $3,000,000. (Agr. Fact No. 55 (ECF No. 21)).

172. During at least a portion of 2009, the combined balance of Ms. DeMauro’s
foreign accounts was at least $2.9 million. (Agr. Fact No. 56 (ECF No. 21)).

173. During at least a portion of 2009, the balance of Ms. DeMauro’s account at
Oberbank held in her relatives’ names, Oberbank Account 1432, exceeded $700,000. (Agr. Fact
No, 66 (ECF No. 21)).

174. On June 30, 2008, the combined balance of Ms. DeMauro’s Ziircher
Kantonalbank accounts was $3,036,525. (Agr. Fact No. 57 (ECF No. 21)).

175. On June 30, 2009, the combined balance of Ms. DeMauro’s Ziircher

Kantonalbank accounts was $2,734,898. (Agr. Fact No. 58 (ECF No. 21)).

31
176. On June 30, 2010, the combined balance of Ms. DeMauro’s Oberbank accounts
was $2,257,773. (Agr. Fact No. 59 (ECF No. 21)).
G. IRS Makes Willful FBAR Penalty Assessments
177. Ms. DeMauro consented to extend the time during which the penalties provided
by 31 U.S.C. § 5321 for the 2007 and 2008 years could have been assessed until December 31,
2015. (Agr. Fact No. 109 (ECF No. 21)).
178. On or about December 1, 2015, a delegate of the Secretary of the Treasury made
atl assessment, pursuant to 31 U.S.C. § 5321, against Ms. DeMauro in the amount of
$274,695.72 for willful failure to submit an FBAR for the year ending December 31, 2007.
(Agr. Fact No. 110 (ECF No. 21)).
179. Oncor about December 1, 2015, a delegate of the Secretary of the Treasury made

an assessment, pursuant to 31 U.S.C. § 5321, against Ms. DeMauro in the amount of

$274,695.72 for willful failure to submit an FBAR for the year ending December 31, 2008. (Agr.
Fact No. 111 (ECF No. 21)).

180. Onor about December 1, 2015, a delegate of the Secretary of the Treasury made

an assessment, pursuant to 31 U.S.C. § 5321, against Ms. DeMauro in the amount of
$274,695.72 for willful failure to submit an FBAR for the year ending December 31, 2009. (Agr.
Fact No. 112 (ECF No. 21)).

181. The IRS provided notice of the assessments made against her by mailing a letter
containing notice of the assessments and a demand for payment to the address that she had
provided to the IRS. (Ex. 2).

182. The FBAR penalty was computed by taking 36.5% of the lowest June 30th

aggregate balance ($2,257,773) in the Ztircher Kantonalbank account as of June 30, 2009. The

32
penalty of $824,087 was assessed equally in the amount of $274,695.72 over each of the years
2007, 2008, and 2009. (Agr. Fact No. 113 (ECF No. 21)) (Ex. 47).

183. The amount of the assessment was chosen by the IRS from three different
proposed penalty amounts, described in the report prepared by revenue agent Kevin Tracy and
approved by group manager Peter Goodwin. (Ex. 47, p. 1, Tr. 02/19/2020 pm 64:21-67:4).

184. At the conclusion of the IRS investigation, in the report prepared by the Kevin Tracy
and approved by group manager Peter Goodwin, the IRS Revenue Agent believed the reason the
taxpayer [Ms. DeMauro] opened the foreign account was to protect her assets from her ex-husband.
The Revenue Agent understands that the taxpayer could still have filed FBARs but the taxpayer’s

ordeal with her ex-husband is compelling. (See Ex.35 41).

H. IRS Assesses Penalty for Fraudulent Failure to File

185. For each of the 2005, 2006, 2007, and 2008 years, the IRS has made a penalty
assessment pursuant to 26 U.S.C. § 6651(f) related to Ms. DeMauro’s fraudulent failure to timely
file a tax return by the due date for each respective return. For the 2005 year, the § 6651(f)
penalty was in the amount of $13,506.75. For the 2006 year, the § 6651(f) penalty was in the
amount of $26,871.40. For the 2007 year, the § 6651(4 penalty was in the amount of

$20,697.30. For the 2008 year, the § 6651(f) penalty was in the amount of $17,006.33.

33
iil: CONCLUSIONS OF LAW ON FBAR PENALTIES
A. Ms. DeMauro Did Not Willfully Violate Her FBAR Obligations in 2007,
2008, or 2009
1. STANDARD OF REVIEW
186. This Court reviews de nove whether Ms. DeMauro willfully violated the FBAR

reporting requirement of 31 U.S.C. § 5314, and thus is subject to the willful FBAR penalties
prescribed by 31 U.S.C. § 5321. DE 57 at *3; Bedrosian v, United States, No. 15-5853, 2017
WL 4946433, at *2 (E.D. Pa. Sept. 20, 2017); United States v. Williams, No. 1:09-cv-437, 2010

WL 3473311, at *1 (E.D. Va. Sept. 1, 2010), rev'd on other grounds, 489 Fed. Appx. 655 (4th

Cir. 2012).
2. BURDEN OF PROOF

187. The United States must prove each element of its FBAR penalty claims by a
preponderance of the evidence. United States v. McBride, 908 F. Supp. 2d 1186, 1201 (D. Utah

2012), See also Bedrosian v. United States, 2017 WL 4946433 (E.D. Pa. 2017).

3. WILLFULNESS
a) The Bank Secrecy Act

188. The Report of Foreign Bank and Financial Accounts (FBAR) dates back to
Congress’s 1970 enactment of the Currency and Foreign Transactions Reporting Act (commonly
known as the Bank Secrecy Act, or BSA). See Currency and Foreign Transactions Reporting
Act, Pub. L. 91-508, 84 Stat. 1118 (1970). The BSA and its implementing regulations require
U.S. persons having a financial interest in foreign accounts exceeding $10,000 to file Form TD-F
90.22-1 (Financial Accounts, simply referred to as “FBAR.” See 31 C.F.R. §§ 1010.350;

1010.306(c)).
34
189, Failure to file the required FBAR results in the possible imposition of penalties.
Congress gave discretionary authority, providing penalties “may” be imposed for willful and
non-willful violations. 31 U.S.C. § 5321(a)(5)(A)-(C). Congress also stated that no penalty should
be imposed if any violation was due to reasonable cause. Jd. at § 5321(a)(5)(B)Gi). For willful
violations, the maximum statutorily authorized penalty is the greater of $100,000 or 50 percent
of the relevant account balance. /d. at § 5321(a)(5)(C). During the years at issue, the FBAR was

due by June 30 of each year for the preceding tax year.

b) Elements of a Claim for Willful Failure to File an FBAR Form

190. To prevail upon its claim that Ms. DeMauro willfully failed to file a complete
FBAR for any of the 2006-2009 tax years, the United States must establish six elements by a
preponderance of the evidence: (1) a U.S. person (2) with a financial interest or signatory or
other authority (3) over a foreign financial account (4) that exceeds $10,000 in value (5) willfully
(6) failed to file a timely FBAR disclosing the account. United States v. Zwerner, NO. 13-22082-
CIV- ALTONAGA/O'Sullivan, 2014 WL 11878430, at *2 (S.D. Fla. Apr. 29, 2014) see also
United States v. McBride, 908 F. Supp. 2d 1186, 1201 (D. Utah 2012); United States v. Flume,

No. 5:16- cv-73, 2018 WL 4378161, at *4 (S.D. Tex. 2018).

191. Atissue in this case is element (5}—whether the government has shown that Ms.
DeMauro was willful. The government brings three separate claims that Ms. DeMauro willfully
failed to file an FBAR for each of the 2007, 2008, and 2009 years. The government must prove

by a preponderance of the evidence that Ms. DeMauro was willful with respect to each claim,

i.e., each year in dispute.

192. “Willfulness” is an intentional violation of an actual known legal duty and

therefore, to show willfulness, the government must prove that Ms. DeMauro knew about the

35
FBAR requirements and that Ms. DeMauro knew the requirements applied to Aer. See United
states v. Wynn, 61 F.3d 921, 928 (D.C. Cir. 1995); United States v. Flume, 2018 WL 4378161, at
*5 0.9 (S.D. Tex. 2018). The government contends that willfulness also includes recklessness,
i.¢., a reckless disregard of a known obvious risk. DE 43 at *5.* The government has not proven
Ms. DeMauro was willful under the actual- knowledge theory, or under its incorrect, broadly
defined recklessness standard.

¢) Willfulness Requires an Intentional Violation of a Known

Legal Duty

193. Section 5321 authorizes a penalty for willful violations of the FBAR reporting

requirement, but does not define the term “willful.” 31 U.S.C. § 5321. The basic rules of statutory

construction, the BSA itself, and other civil tax matters necessitates willfulness to require an

intentional violation of a known legal duty.
() Statutory Construction

194. Asa matter of statutory construction, courts have recognized the validity of using a
dictionary to define the meaning of common words in a statute, when the statute lacks a specific

definition. Taniguchi v. Kan Pac. Saipan, Lid., 566 U.S. 560, 566-69 (2012).

195. Inthe general context "willful,” is defined as, “done deliberately or intentional
conduct.” Willful Definition, Merriam- Webster.com, http://merriam-
webster.com/dictionary/willful (last visited March 27, 2020). In the legal sense, “willful” is defined
as, “voluntary and intentional.” Black’s Law Dictionary, 10th Ed. (2014). Further, the term is

defined as conduct involving “a conscious wrong or evil purpose on the part of the actor.” Jd.

(emphasis added).

36
196. The Supreme Court has adopted this definition and held that willfulness in the
criminal context is defined as a “voluntary, intentional violation of a known legal duty.” Cheek v.
United States, 498 U.S. 192, 192 (1991) (holding that such definition of willfulness was required
due to the complexity of tax laws). Not only does willfulness require a voluntary, intentional
violation, but “a good faith misunderstanding of the law or a good faith belief that one is not

violating the law negates willfulness whether or not the claimed belief in objectively reasonable.”

fd. (emphasis added).

197. In Cheek, the Supreme Court indicated that if the taxpayer “truly believed that the
Internal Revenue Code did not purport to treat wages as income...the Government would not
have carried its burden to prove willfulness, however unreasonable a court might deem such a

belief.” Jd. at 202.
(2) Knowledge Requirement is Consistent with Other Bank Secrecy Act Violations

198. Inaddition to FBAR, the Bank Secrecy Act (BSA) added other reporting
requirements that include the word willful. Specifically, the BSA added a provision that requires
banks and other financial institutions to file reports with the Department of Treasury whenever

they are involved in cash transactions exceeding a threshold amount. 31 U.S.C. § 5313.

199. Congress added a penalty for structuring transactions to avoid the established
threshold, imposing a penalty for willful violations. See 31 U.S.C § 5322; Ratzlaf v. United

States, 510 U.S. 135 (1994). This is the same criminal penalty applicable for FBAR violations.

200. In discussing the meaning of willful for penalties under Section 5322, the Supreme
Court, after “considering other provisions” in the same subchapter (i.e., 31 U.S.C. §§ 5311-5332)
Stated that it is read to require both knowledge and intent. Ratziaf 510 U.S. at 141. The Supreme

Court thus found that to impose penalties under Section 5322, the “Government must prove that
37
the defendant acted with knowledge that [the violation] he or she undertook was unlawful...” Jd.

at 135.

201. Other courts interpreting the meaning of other willful violations of the BSA have
also concluded that an individual must actually know of and intentionally violate such

requirement. United States v. Warren, 612 F.2d 887, 890 (5th Cir. 1980).° See also United States

v. Eisenstein, 731 F.2d 1540 (11th Cir. 1984),

202. The actual knowledge requirement is not satisfied by an individual’s vague
knowledge of the law. Warren, 612 F.2d at 890 n.4 (citing another BSA case stating that an
individual’s “acknowledged awareness of U.S. currency laws is too vague and unspecific” to

satisfy the knowledge standard).

203. Asin Ratzlaf, Congress expressly made the BSA’s penalty statute applicable to
willful violations. The Supreme Court has held that 31 U.S.C. § 5322 willful penalties require
actual knowledge. The meaning of “willful” provided in the adjacent section at issue here,
Section 5321, must be interpreted in the same manner as Section 5322. Ratz/af, 510 U.S. at 135

(“[t]he willfulness requirement must be construed the same way each time it is called into play.”).

204. Until at least 2006, the IRS agreed that because “willfulness” was a requirement in
both Sections 5321 and 5322 (which are related sections), statutory construction principles

required “willfulness” to be construed consistently. IRS CCA 200603026 (Jan. 26, 2006).

205. The term willful cannot be read to mean two different things in adjacent sections.
Accordingly, the government must prove that Ms. DeMauro acted with knowledge that his
conduct violated the FBAR reporting requirements. There is no such proof.

(3) Voluntary, Intentional Conduct is Required to Establish Willfulness to Maintain a

Two-Tiered Liability Regime
38
206. Permitting anything less than actual knowledge, i.e., mere reckless conduct, to
establish willfulness would eviscerate the two-tier FBAR penalty regime, rendering the non-

willful penalty impotent and turning the FBAR penalty into a de facto strict liability penalty.

207. Purposeful inclusion of “willful” in Section 5321 reflects Congressional desire to
require intentional conduct for liability to attach. If Congress intended a strict liability standard,
it need not have included this term. See United States v. Granda, 565 F.2d 922 (Sth Cir. 1978)

(Congress by adding the term willful and knowingly in the statute took the statute “out of the

ranks” of strict liability).

208. As the Supreme Court noted in Ratz/af, “[h]ad Congress wished to dispense with
the [willful] requirement, it could have furnished the appropriate instruction.” Ratz/af, 510 U.S. at

146 (stating that Congress provided for civil forfeiture, with no willfulness requirement, for other

BSA violations).

209. Similar to its BSA counterpart, Congress specifically chose to include the term
“willful” in the FBAR civil penalty statute, reflecting its intent that the FBAR penalty statute at
issue not be a strict liability offense. See Pub. L. 91-508 § 207 (authorizing a civil penalty for

each “willful” violation of the BSA).

210. By adding a non-willful penalty in 2004, Congress reinforced that FRBAR
violations are not strict liability offenses and created a lesser degree of liability for instances where
the government was unable to prove the taxpayer voluntarily and intentionally violated the FBAR

requirement of which he or she had knowledge*—such as the instant case.

211. Furthermore, because non-willful FBAR violations are excused for reasonable
cause, 31 U.S.C. § 5321 (a)(5)(B)(Gi), defining “willfulness” as anything less than actual

knowledge would render the non-willful penalty superfluous—something clearly not intended by
39
Congress considering it expressly added the penalty in 2004.

(4) Willfulness in Other Civil Tax Matters is Limited to Voluntary, Intentional
Violations

212, Statutes regarding the same or similar subject matter should be construed alike to
promote uniformity and predictability in the law. See Estate of Sanford v. Comm’r, 308 U.S. 39,
44 (1939) (gift tax and estate tax provisions are in pari materia and must be construed together);
Martin v. Comm'r, 149 T.C. 293, 302 (2017) (Social Security provisions in Title 42 of the
United States Code, and their Title 26 counterparts are often viewed in pari materia to “promote

a symmetrical parallel” between related statutes).

213. Accordingly, in addition to reviewing the meaning of willful under the BSA, the
meaning of willful under civil tax penalties is also instructive. Requiring voluntary and
intentional conduct to determine willfulness is consistent with other civil tax matters. If the
government were to pursue Ms. DeMauro’s tax preparer for a understatement of Ms. DeMauro’s
income tax liability attributable to failure to report foreign bank accounts, the government would
seek civil penalties under 26 U.S.C. § 6694. This section imposes civil tax penalties on tax return

preparers who willfully attempt in any manner to understate a taxpayer’s tax liability. 26 U.S.C.

§ 6694(b)(1),(2)(A) (emphasis added).

214. Willfulness “requires a conscious act or omission made in the knowledge that a
duty therefore is not being met” and the definition of willfulness is “the same as the definition
used in 26 U.S.C. § 7206” a criminal penalty for the same conduct which, “[a]s the Supreme
Court has explained, that definition does not include recklessness.” Rodgers v. United States, 772

Fed.Appx. 555, 556 (9th Cir. 2019) (citing United States v. Bishop, 412 U.S. 346, 354 (1973).

215. The Eleventh Circuit concurred that knowledge was a requirement to sustain a

willful violation of Section 6694(b). See Jurdisch v. United States, 755 F.2d 823 (11th Cir.
40
1985). The court held that willful disregard of the Internal Revenue Code to understate a tax
liability violated Section 6694(b) and cited the Treasury regulations for an example of conduct
that would violate Sections 6694(a) and (b): “a preparer who claims a personal exemption
deduction for the taxpayer’s mother with knowledge that the taxpayer is not entitled to the
deduction will have both intentionally disregarded rules and regulations within the meaning of
[section 6694] (a)...and willfully understated liability for tax within the meaning of [section

6694] (b).” Jd. at 827-28 (emphasis added).

216. Willfulness is a voluntary, intentional violation of a known legal duty, irrespective
of whether the violation is civil (e.g., Section 6694) or criminal (e.g., Section 7206). This is
logical. Willfulness is willfulness. Rather than changing the meaning of willfulness depending on
whether it is a criminal or civil penalty, the appropriate differentiation between willful civil and
willful criminal penalties is the burden of proof (i-e., the burden of proof in civil matters is
preponderance of the evidence, while the burden of proof in criminal matters is heightened to
beyond a reasonable doubt)—a position the United States previously asserted in a civil tax case.

Richey v. United States, 9 F.3d 1407 (9th Cir. 1993).

217. In Richey, the government argued, and the court agreed, that a taxpayer was
estopped from arguing he was not willful for Section 6694 purposes after he was previously
found willful for Section 7206 purposes for the same conduct. “{T]he government maintained
that Richey was collaterally estopped from relitigating the issue whether he ‘willfully’ prepared
the returns based on his criminal conviction under section 7206(2) of the Code, which
necessarily established such ‘willfulness’ beyond a reasonable doubt.” Richey, 9 F.3d at 1409. The
court noted that the question of the taxpayer’s willfulness for criminal and civil violations

referred to the same act (i.e., the preparation of false or fraudulent tax returns). In finding for the

4]
government, the court reasoned that “the term ‘willful’ has the same meaning under both
sections 7206 and 6694” and “simply means a voluntary, intentional violation of a known legal
duty.” /d. at 1411. Similar to Rodgers and Jurdisch, the Richey court held that willfulness
“requires a conscious act or omission made in the Anow/edge that a duty is therefore not being

met.” Jd. (emphasis added).

218. Willful FBAR violations can result in civil and criminal penalties for identical
conduct,'! much like tax preparer penalties under Sections 6694 and 7206 impose civil and
criminal penalties for identical conduct. Similar to the Section 6694 and 7206 penalties,
“willfulness” for FBAR purposes means the same thing for civil and criminal penalties—a
voluntary, intentional violation of a known legal duty—the only distinction being the burden of

proof required.

219. Other FBAR cases, including Bedrosian, have addressed whether the Cheek and/or
Raizlaf standards should apply in the FBAR context. Although the Bedrosian court sided with the
government and declined to adopt the Cheek standard, such decision should not be followed
because the court mistakenly inferred an improper motive element to the Cheek standard.
Bedrosian, 2017 WL 4946433 at *3 (holding that the government need not prove bad purpose or
improper motive and thus, the Cheek standard did not apply). To the contrary, much like Richey
above, the Cheek standard requires only a voluntary, intentional violation of a known legal duty,

but does not require an improper motive to establish willfulness.

220. In Cheek, the Supreme Court applied the Pomponio definition of willfulness,
which is the voluntary, intentional violation of a known legal duty. Cheek, 498 U.S. at 192 (citing
United States v. Pomponio, 429 U.S. 10 (1976)). However, in Pomponio, the Supreme Court also

held that “willfulness” did not require proof of any motive other than the intentional violation of

42
a known legal duty. Pomponio, 429 U.S. at 12 (holding that willful meant a voluntary, intentional

violation of a known legal duty, but no requirement to find an “evil motive”).

221. To collect over $824,087.00 in penalties from Ms. DeMauro, over and above the
fraudulently failure to file penalty assessed, the government is required to prove that she
voluntary and intentionally violated the FBAR reporting requirements and that such
requirements were known to her. There was no evidence presented at trial confirming that Ms.

DeMauro “was aware of the FBAR filings requirements.”

222. In addition, based on Ms. DeMauro’s lack of sophistication, her cluelessness when
it came to U.S. tax laws as well as FBAR filing requirements, and her disclosure to CPA Quellet
that she transferred a significant amount of money to a Swiss bank account, negates any

allegation that she was willful.

223. Ms. DeMauro was clear in her testimony that she did not know whatan FRAR was
until attorney Bove informed her after the IRS started their tax investigation, at which point she
took corrective measuresto file FBARs for the years at issue. The government cannot point to any
evidence that Ms. DeMauro knew she was aware of the FBAR filing requirements. Furthermore,
Ms. DeMauro’s good faith belief that the property she received from a divorce was not subject to

tax. In addition, Ms. DeMauro’s knowledge” of the FBAR reporting rules was non-existent.

224, Ms. DeMauro was referred to an experienced, licensed CPA to prepare her 2001
tax return whom she informed him that she had foreign accounts. Unfortunately, the CPA was
had no knowledge of the FBAR reporting rules. Ms. DeMauro is entitled to rely on a
professional, and her lack of knowledge of U.S. tax and reporting rules left her with an insufficient
understanding to asked any questions had she so desired. Ms. DeMauro did not voluntarily and

intentionally violate the FBAR reporting requirements in 2007, 2008, or 2009; thus, Ms.
43
DeMauro’s FBAR violations in those years were not willful.

(d) Ms. DeMauro Was Not Willful Even Under the Lower Recklessness Standard

 

225. The United States has used the lack of definition of willful in Section 5321 to
obfuscate the meaning of willfulness and attempt to establish an inappropriate and overly broad
definition, by attempting to attach recklessness to FBAR cases in which clearly willful
individuals engaged in egregious conduct that subsumes recklessness (e.g., funneling untaxed
income offshore through abusive tax sheltering structures). Bedrosian v. United States, 912 F.3d

144, 152-53 (3d Cir. 2018); McBride, 908 F. Supp. 2d 1186, 1204.

226. The government frequently cites to Safeco Ins. Co. of America v. Burr for the
expansive definition that willfulness includes reckless conduct. The United States’ reliance on
Safeco in FBAR matters is misplaced. Safeco deals with violations of the Fair Credit Reporting
Act and the cited cases and guidance on which the Court bases its rationale discuss other tortious
conduct, More appropriately, willfulness in FBAR cases should be determined by the Cheek and
Ratzlaf standards, given their application to tax and BSA matters, respectively. Nevertheless, not

even the lower Safeco reckless standard can rescue the government in the present case.

1. Ms. DeMauro Was Not Reckless Because She Had No
Reason to Believe She Was Required to File FBARs

227, Although recklessness is not the operative standard, the parties are in agreement
that Section 6672 of the Internal Revenue Code is instructive for determining what conduct
amounts to recklessness, For Section 6672 purposes, “willfulness is necessarily directed to the
state of the responsible person’s state of mind, a subjective determination.” Mazo v. United
States, 591 F.2d 1151, 1157 (Sth Cir. 1979).

228. Ifaresponsible person is aware or otherwise notified of noncompliance, reckless
disregard of that knowledge can satisfy the willfulness requirement. /d. at 1155 (stating as an

example of reckless disregard the failure of a responsible person to investigate or correct

44
mismanagement after being notified that withholding taxes were not being duly remitted)
(emphasis added). For FBAR purposes, pursuant to this Circuit’s recklessness definition, a
person “recklessly” fails to comply with the FBAR reporting requirement when he was notified
that his FBARs were not accurate and he failed to investigate or correct the noncompliance. See

Bedrosian v. United States, 912 F.3d at 153; Mazo v. United States, 591 F.2d at 1157.

229, Reckless conduct is the equivalent of deliberate indifference, Farmer v. Brennan,

511 U.S. 825, 836 (1994), and liability is appropriate only upon a showing that an individual was

subjectively aware of the risk. /d. at 829. At a minimum, the individual must have knowledge that
something is amiss and compliance is in jeopardy. See Malloy v. United States, 17 F.3d 329(11th
Cir, 1994) (holding responsible person liable under Section 6672 because he never made any
inquiries into whether withholding taxes were being paid despite being aware of the predecessor
company’s financial difficulties}. The necessary subjective analysis “does not permit liability to
be premised on obviousness or constructive notice.” Farmer, 511 U.S. at 841-42 (rejecting
liability based on obviousness or constructive notice because it would violate subjective
standard); see also United States v. Flume, 2018 WL 4378161 at *7 (S.D. Tex. 2018) (holding
that constructive knowledge is inappropriate in willful FBAR penalty matters because, in part, it
ignores the distinction that Congress made between willful and non-willful FBAR penalties and
if every taxpayer is presumed to know of the need to file an FBAR merely by signing a tax

return, it is difficult to conceive how a violation could be non-willful).

230. Furthermore, liability does not exist if the individual reasonably responded to the
known risk, “even if the harm ultimately was not averted.” Farmer, 511 U.S. at 844, See also
Byrne v. United States, 857 F.3d 319 (6th Cir. 2017) (holding that an individual is not reckless

(and therefore, not willful) if he reasonably believes he is tax compliant).

231. Ms. DeMauro engaged CPA Quellet to prepare her U.S. tax return for the tax year

2001. Quellet testified that he prepared her 2002 tax return that was never filed. Quellet testified
45
he prepared a 2005 tax return that was never filed. During the course of the 2001 tax return
preparation, Quellet testified that in 2002 and 2003, and during the preparation of the 2001 tax
retum, he had an understanding that Ms. DeMauro actually transferred a significant amount of
money to a Swiss bank account. Quellet testified that Ms. DeMauro informed him she had a
foreign bank account that she put there to protect from her ex-husband. Quellet prepared the
2001 tax return based on the information Ms. DeMauro provided but did not complete Part III of

Schedule B with respect to whether the taxpayer had an ownership interest or signature authority

in a foreign bank account.

232. Ms. DeMauro first became aware of her potential FRAR noncompliance in
February 2011, when she engaged Bove to represent her in the IRS examination. Ms. DeMauro
provided Bove with authorization to request all bank records form her foreign banks (UBS,
Kantonalbank, and four accounts at Oberbank) in order to make any and all corrective filings.
Ms. DeMauro’s subsequent conduct negates any notion that he was willful based on the Farmer

standard articulated by the Supreme Court.

233. Ms, DeMauro was not willful even under the lower reckless standard, and the
government failed to meet its burden of proof with respect to any of the 2007, 2008, or 2009 tax

years; thus, Ms. DeMauro must be found not willful.

IV. CONCLUSIONS OF LAW ON DEMAURO’S COUNTERCLAIM
234. 26U.S.C. section 6651(f) increases the amount of penalty that is imposed for failure
to file a tax return if the failure to file the return is fraudulent.
235. A finding of fraud requires the government to “prove affirmatively by clear and
convincing evidence actual and intentional wrongdoing on the part of the [taxpayer] with a specific

intent to evade. “ Crummey v. Comm’r, 684 Fed.Appx. 416, 420 (5™ Cir. 2017).

46
236. In determining whether a “taxpayer’s failure to file legitimate tax returns was
fraudulent,” courts have considered the “following nonexhaustive list of elements: (1) understating
income, (2) maintaining inadequate records, (3) failing to file tax returns, (4) giving implausible or
inconsistent explanations of behavior, (5) concealing assets, (6) failing to cooperate with tax
authorities, (7) engaging in illegal activities, (8) attempting to conceal illegal activities, (9) dealing
in cash\), and (10) failing to make estimated tax payments.” Crummey, 684 Fed, Appx. At 420621
(citing Bradford v. Comm’r, 796 F.2d 303, 307-308 ((9" Cir. 1986).

238. The government has the burden to prove fraud by clear and convincing evidence.
See 26 U.S.C. section 7454(a). That is true with respect to the fraud element of section 6651(f).
Clayton v. Commissioner, 102 T.C. at 652-653; Reedy v. Commissioner, T.C. Memo. 2008-100,
2008 WL1734175, at *5.

239. A taxpayer can attract a section 6651(# addition only if she fails to file a timely
return, and then only if the delinquency is fraudulent. Thus, delinquency is a necessary element of
a 26 U.S.C, section 6651(4) penalty. It is undisputed that DeMauro did not file her 2005, 2006,
2007, and 2008 tax returns by the due date. In addition, fraud is a necessary element the section
6651(f) penalty.

240. Fraud is defined in Black's Law Dictionary 775 (10th ed. 2014) as: "[a] knowing
misrepresentation or knowing concealment of a material fact made to induce another to act to his or
her detriment." We often define fraud for tax purposes as "an intentional wrongdoing designed to
evade tax believed to be owing." e.g., DiLeo v. Commissioner, 96 T.C. 858, 874 (1991), aff'd, 959
F.2d 16 (2d Cir. 1992). We have described the necessary wrongdoing as "conduct intended to
conceal, mislead, or otherwise prevent the collection of taxes."¢.g., id, Common to all three

definitions is the element of deliberateness; e.g., a "knowing misrepresentation of the truth or

AT
concealment of a material fact". Black's Law Dictionary 775 (emphasis added). In the tax context,
the knowing misrepresentation or concealment must be "to evade tax believed to be owing." DiLeo
v. Commissioner, 96 T.C. at 874.

241. In section 6651(f), the adjective "fraudulent" modifies the noun "failure" ("If any
failure to file any return is fraudulent"). The offense involves a knowing concealment of a material
fact in order to evade tax. The increased penalty is imposed only if the taxpayer fails to file his
return when due (thus concealing a material fact (that he has income subject to tax)) and only if he
does so knowing that he is concealing that material fact. The taxpayer must deliberately fail to file
his return on the date due, knowing that, by doing so, he is concealing the fact that he has income
subject to tax. See Bennett v. Commissioner, 30 T.C. 114, 120, 122 (1958) (sustaining additions to
tax for fraud since "the failure of petitioners to file returns for each of those years was deliberate
and due to fraud with intent to evade tax"), In Ms. DeMauro’s case, she demonstrated at trial that
she was clueless about the U.S. tax laws, was not sophisticated in business and financial matters,
had limited education, and thus did not possess the state of mind, knowledge, intent or belief
regarding whether income from her foreign bank accounts was subject to tax and thus did not
deliberately or intentionally fail to file tax returns.

242, Finally, in applying section 6651(f) to determine whether a taxpayer's failure to file
his return was fraudulent, Ms. DeMauro does not believe the government met its burden of proof burden

by clear and convincing evidence in proving she fraudulently failed to file tax returns for the tax years 2005,
2006, 2007 and 2008. Therefore, Ms. DeMauro is entitled to the recovery of the tax penalties she paid based
on the incorrect assessment of the fraudulent failure to file penalty for the tax years 2005, 2006, 2007, and

2008.

48
ROSSARIO MF. RIZZO
GERARD J. LEVINS
Counsel for the Defendant

‘s/f Rosario MF. Rizzo

ROSARIO MLE. RIZZ.0

Rizzo Law Firm

801 Main Street

Concord, MA 01742-3313

T: 978-371-2500

F: 978-371-1352

E: rosario.rizzo(@rizzolawfirm.com

és/ Gerard J. Levins

GERARD J. LEVINS

Levins Tax Law

1671 Worcester Road, Suite 304
Framingham, MA 07017

T: 888-333-9501

F; 888-233-0291

E: gerard@levinstaxlaw.com

49
